FILED
                           NOT FOR PUBLICATION                              JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: PAUL HUPP,                     No. 08-56403

              Debtor.                            D.C. No. 3:08-cv-00414-H-RBB

PAUL HUPP,
                                                 MEMORANDUM *
              Appellant,

  v.

EDUCATIONAL CREDIT
MANAGEMENT CORPORATION,

              Appellee,

UNITED STATES OF AMERICA,

              Intervenor - Appellee.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted May 25, 2010 **


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hupp’s motion
for oral argument is denied.
Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

      Paul Hupp appeals pro se from the district court’s judgment affirming the

bankruptcy court’s order after a bench trial regarding discharge of Hupp’s student

loans under 11 U.S.C. § 523(a)(8). We have jurisdiction pursuant to 28 U.S.C.

§ 158(d). We review de novo, Rifino v. United States (In re Rifino), 245 F.3d

1083, 1087 (9th Cir. 2001), and we affirm.

      The bankruptcy court properly determined that Hupp failed to establish that

his current inability to repay the loans was likely to persist for a significant portion

of the repayment period and that he had made a good faith effort to repay the loans.

See id. at 1087 (outlining three-prong test for debtor to establish undue hardship

under 11 U.S.C. § 523(a)(8)); see also, Educ. Credit Mgmt. Corp. v. Mason (In re

Mason), 464 F.3d 878, 885 (9th Cir. 2006) (concluding that debtor had not met his

burden of establishing good faith in attempting to pay back his loans because he

had not maximized his income and had not made adequate efforts to obtain

full-time employment despite his educational background).

      Hupp’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                            2                                     08-56403